Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS dated 5/12/2021 was received and considered.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0081154 A1 to Yasuda.
Regarding claim 1, Yasuda discloses an image forming apparatus (Fig. 2, 10a, 20, electronic apparatus 10 and first terminal 20) comprising: a processor (¶314) configured to: execute a linking application for a linkage with a specific service, to receive a linkage request from a user through the specific service (external service linkage, Fig. 26B, S36, S54); and perform an authenticating process that authenticates a user who uses the image forming apparatus (external service authenticates user, ¶302, Fig. 26B, S54-S56; see also Fig. 17B, S31-S66 for authentication using chosen external authentication method), using user information on the user who uses the specific service linked as a result of an approval of the received linkage request (activation of linkage request, ¶305, ¶308).
Regarding claim 19, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 20, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 18, Yasuda discloses wherein the processor is configured to, if an external service which has been already linked with the specific service is linkable with the image forming apparatus, receive a connection from the image forming apparatus to the external service using the user information (apparatus requests authentication using external service, Fig. 17B, S31, ¶190).  

Claims 1-3, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0335990 A1 to Nishikawa.
Regarding claim 1, Nishikawa discloses an image forming apparatus (Fig. 22, device 105) comprising: a processor (¶161) configured to: execute a linking application for a linkage with a specific service (device comprises authentication server link unit, Fig. 22, 309; see also Fig. 24, S15.3 associating local user UUID and link information and ¶60), to receive a linkage request from a user through the specific service (publish message indicating linkage information, Fig. 21, S12.2); and perform an authenticating process that authenticates a user who uses the image forming apparatus, using user information on the user who uses the specific service linked as a result of an approval of the received linkage request (execution request is encrypted with common key enabling device 105 to authenticate the request from a valid user, ¶129, ¶¶141-143).  
Regarding claim 2, Nishikawa discloses wherein the processor is configured to, during the authenticating process, perform an updating process that updates list information using the user information (using the authentication link information, p. 6, Table 5), the list information representing a list of users who use the image forming apparatus, the list information being stored in the image forming apparatus (Nishikawa discloses updating the authentication link information and associating with it the local user UUID associated, ¶73 and Table 5; see also ¶75 and Table 6). 
Regarding claim 3, Nishikawa teaches wherein the processor is configured to, when a specific user identified by the user information is not registered in the list information, add the specific user to the list information in the updating process (process of establishing authentication link information is repeated for each user, ¶75).
Regarding claim 19, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.
Regarding claim 20, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, as applied to claim 1 above, in view of US 2019/0036936 A1 to Tokuchi. 
Regarding claim 16, Yasuda lacks wherein the processor is configured to: display identification information for identifying the image forming apparatus linked with the specific service; and receive the linkage request including the identification information from the user through the specific service.  However, Tokuchi teaches displaying identification information of a device to be linked to another device, via a service (¶151; see, for example, Fig. 11, 70 and 72) and receiving a linkage request including the identification from the user (Fig. 15, Fig. 16).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yasuda such that the processor is configured to: display identification information for identifying the image forming apparatus linked with the specific service; and receive the linkage request including the identification information from the user through the specific service.  One of ordinary skill in the art would have been motivated to perform such a modification to enable the user to view devices for which the service enables access, as taught by Tokuchi.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as applied to claim 1 above, in view of US 2019/0036936 A1 to Tokuchi. 
Regarding claim 17, Nishikawa lacks wherein the processor is configured to: display identification information for identifying the image forming apparatus linked with the specific service; and receive the linkage request including the identification information from the user through the specific service.  However, Tokuchi teaches displaying identification information of a device to be linked to another device, via a service (¶151; see, for example, Fig. 11, 70 and 72) and receiving a linkage request including the identification from the user (Fig. 15, Fig. 16).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Nishikawa such that the processor is configured to: display identification information for identifying the image forming apparatus linked with the specific service; and receive the linkage request including the identification information from the user through the specific service (for example, as a means to establish the destination of the usable function request, Fig. 22, S5.2).  One of ordinary skill in the art would have been motivated to perform such a modification to enable the user to view devices for which the service enables access, as taught by Tokuchi.

Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, US 2018/0300090 A1 to Lin, for example, teaches downloading a user database (list of authorized users) from a management server.  US 20160261771 A1 and US 20140240753 A1 teach downloading user settings (provisioning).  However, the prior art fails to provide motivation to combine wherein the processor is configured to, if the adding of the specific user to the list information in the updating process causes the number of users registered in the list information to exceed the allowable number of users registered in the list information, delete a user who meets a predetermined condition, and then, add the specific user to the list information - with the existing invention of Yasuda or Nishikawa.
Regarding claims 6 and 7, US 20180091506 A1 to Chow et al., for example, teaches updating a token after each successful authentication (¶97).  However, the prior art fails to provide a reasonable motivation to combine the step of, each time the authenticating process is performed, notifying the specific service of authentication information that is generated for each authenticating process and that enables a specific user identified by the user information to be authenticated in the image forming apparatus - with the existing invention of Yasuda or Nishikawa.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
October 14, 2022